Exhibit 10.1


EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is made and entered into on December 21, 2017
to be effective as of January 1, 2018 (the “Effective Date”), by and among
ATLANTIC CAPITAL BANCSHARES, INC., a Georgia corporation (the “Holding
Company”); ATLANTIC CAPITAL BANK, N.A., a wholly-owned banking subsidiary of the
Holding Company (the “Bank”) (collectively, the “Employers”); and PATRICK T.
OAKES (“Executive”).
WITNESSETH:
WHEREAS, Employers have previously entered into an offer letter with Executive
effective as of September 30, 2015 (the “Offer Letter”);
WHEREAS, the Boards of Directors (or the “Boards”) of Employers consider the
establishment and maintenance of highly competent and skilled management
personnel for the Bank and the Holding Company to be essential to protect and
enhance their best interests, and are desirous of inducing Executive to remain
in the employ of the Holding Company and the Bank, subject to the Agreement’s
terms and conditions;
WHEREAS, Executive desires to remain employed by Employers, subject to the
Agreement’s terms and conditions; and
WHEREAS, the parties agree that, from and after the Effective Date of this
Agreement, the provisions of this Agreement shall supersede the terms of the
Offer Letter and control with respect to the parties’ rights and obligations
resulting from Executive’s employment with Employers.
NOW, THEREFORE, for and in consideration of the Agreement’s mutual covenants,
and other good and valuable consideration (including benefits to which Executive
is not otherwise entitled), the receipt and legal sufficiency of which are
hereby acknowledged, the parties agree as follows:
1.Definitions. In addition to other terms defined in the Agreement, the
following terms used in this Agreement shall have the following meanings:
(a)    “Base Salary” shall mean the annual base cash compensation (excluding
Incentive Compensation as defined in Agreement paragraph 4(b) and other
benefits) payable to Executive pursuant to Agreement paragraph 4(a).
(b)    “Change of Control” shall be deemed to have occurred:
(i)    Upon the consummation of any transaction in which any person,
partnership, financial institution, corporation, other organization or group,
acting alone or in concert, shall own, control, or hold the power to vote more
than forty percent (40%) of the voting securities of the Bank or the Holding
Company; provided, however, that “Change of Control” shall not include (A) the
purchase by underwriters of voting securities of the Bank or the Holding Company
pursuant to a bona fide underwritten public offering of such securities or (B)
if the power to vote


1

--------------------------------------------------------------------------------




more than forty percent (40%) of the voting securities of the Bank or the
Holding Company results from an acquisition by the Bank or the Holding Company,
by any employee benefit plan (or related trust) sponsored or maintained by the
Bank or the Holding Company or by any person, partnership, financial
institution, corporation, other organization or group pursuant to a transaction
that would not constitute a Change in Control under subsection (b)(ii) below;
(ii)    Upon the consummation of any transaction in which the outstanding voting
securities of the Holding Company or the Bank, or substantially all of the
assets of the Holding Company or the Bank, shall be sold or transferred to, or
consolidated or merged with, another financial institution, corporation or other
organization unless immediately following such transaction all or substantially
all of the persons who were beneficial owners of the voting securities of the
Holding Company own, directly or indirectly, no less than a majority of the
outstanding voting shares of the parent or surviving corporation, in
substantially the same proportion as their ownership of such voting securities
immediately prior to such transaction;
(iii)    If, within any rolling twelve-month period (beginning on or after the
Effective Date) the persons who were directors of the Holding Company
immediately before the beginning of such twelve-month period (the “Incumbent
Directors”) shall cease to constitute at least a majority of the Board of
Directors; provided that any director who was not a director as of the beginning
of such twelve-month period shall be deemed to be an Incumbent Director if that
director were elected to the Board of Directors by, or on the recommendation of
or with the approval of, at least two-thirds (2/3) of the directors who then
qualified as Incumbent Directors; and provided further that no director whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors shall be deemed to be an
Incumbent Director; or
(iv)    A complete liquidation or dissolution of the Holding Company or the Bank
except pursuant to a transaction that would not constitute a Change in Control
under subsection (b)(ii) above.
(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(d)    “Disability” shall mean a condition for which benefits would be payable
to Executive under any long-term disability insurance coverage (without regard
to the application of any elimination period requirement) then provided to
Executive by Employers; or, if no such coverage is then being provided, the
inability of Executive to perform the material aspects of Executive’s duties
under this Agreement with or without reasonable accommodation for a period of at
least ninety (90) substantially consecutive days, as determined by an
independent physician selected by Employers with Executive’s consent, which
consent shall not be unreasonably withheld.


2

--------------------------------------------------------------------------------




(e)    “Event of Termination” shall mean (i) Executive’s termination of his
employment under this Agreement for Good Reason or (ii) Employers’ termination
of Executive’s employment under this Agreement for any reason other than (A)
Termination for Cause, (B) termination following a Disability or (C) termination
due to death.
(f)    “Good Reason” shall mean if, (x) during the term of Executive’s
employment under this Agreement and (y) without Executive’s consent, the
circumstances of Executive’s employment as provided in Agreement paragraphs 2,
3, 4, 5, and 6 of this Agreement have been materially and adversely altered by
Employers, whether by:
(i)    any material and adverse breach of this Agreement by Employers (including
the failure of Employers to comply with the material provisions of Agreement
paragraphs 2, 3, 4, and 5 of this Agreement but not including a reduction in
Executive’s Base Salary in connection with a proportionate reduction in the base
salaries of all other senior executives);
(ii)    any material and adverse change in the title, reporting relationship(s),
authority, duties or responsibilities of Executive;
(iii)    any assignment of duties that are materially and adversely inconsistent
with Executive’s position and duties described in this Agreement;
(iv)    the failure of Employers to assign this Agreement to a successor in
interest or the failure of the successor in interest to explicitly assume and
agree to be bound by this Agreement; or
(v)    the relocation of Executive to any principal place of employment other
than at the Employers’ main office in Atlanta, Georgia, or at such other
location within thirty (30) miles of the main office in Atlanta, Georgia, as
Employers may from time to time designate, or any requirement of Employers that
Executive relocate his residence outside the Atlanta-Sandy Springs-Roswell,
Georgia Metropolitan Statistical Area; provided, however, that this subparagraph
(v) shall not apply in the case of business travel which requires Executive to
relocate temporarily for periods of ninety (90) days or less.
Notwithstanding the foregoing, no event shall constitute Good Reason unless
Executive notifies Employers’ Boards of Directors in writing regarding the
existence of the condition(s) constituting Good Reason no later than thirty (30)
days after Executive knows or should reasonably know of the condition(s),
Employers do not cure said condition within thirty (30) days after their receipt
of Executive’s written notice and, in the event Employers do not cure said
condition, Executive terminates his employment within thirty (30) days after the
period for curing said condition has expired.
(g)    “Termination for Cause” shall have the meaning provided in Agreement
paragraph 7(a).


3

--------------------------------------------------------------------------------




2.    Employment. Employers agree to continue to employ Executive, and Executive
agrees to continue to accept such employment, as Executive Vice President and
Chief Financial Officer of the Bank and the Holding Company, for the period
stated in Agreement paragraph 3(a) (unless earlier terminated as set forth in
this Agreement) upon the terms and conditions set forth in this Agreement.
Executive agrees to perform faithfully such duties, responsibilities, and
authorities as are customary for the Executive Vice President and Chief
Financial Officer (as applicable) of businesses of similar size and businesses
as Employers as they may exist from time to time and as are consistent with such
positions and status and such other duties, positions, responsibilities and
authorities as the Chief Executive Officer of Employers (the “Chief Executive
Officer”) or Employers’ Boards of Directors may assign to him from time to time
to the extent not materially and adversely inconsistent with Executive’s
position as Executive Vice President and Chief Financial Officer or his duties
described in this Agreement. At all times, Executive shall manage and conduct
the business of Employers in accordance with the policies of Employers’ and in
compliance with applicable law, rules and regulations. Executive shall report to
the Chief Executive Officer or Employers’ Boards of Directors, and
responsibility for the supervision of Executive shall rest with the Chief
Executive Officer and the Boards of Directors of Employers, which shall review
Executive’s performance at least annually. The Chief Executive Officer or the
Employers’ Boards of Directors shall also have the authority to terminate
Executive, subject to the provisions outlined in Agreement paragraphs 6 and 7.
3.    Term and Duties.
(a)    Term of Employment. This Agreement and the period of Executive’s
employment under this Agreement shall be deemed to have commenced as of the
Effective Date and shall continue for a period of thirty-six (36) full calendar
months (the “Employment Term”), unless earlier terminated pursuant to Agreement
paragraphs 6 or 7.
(b)    Performance of Duties. During the period of employment under this
Agreement, except for periods of illness, disability, reasonable vacation
periods, and reasonable leaves of absence, all subject to policies generally
applicable to senior executives of the Holding Company or the Bank, Executive
shall devote substantially all of his business time, attention, skill, and
efforts to the faithful performance of his Agreement duties. Executive shall be
eligible to participate as a member in community, civic, religious, or similar
organizations, and may pursue personal investments, which in either event, do
not present any material conflict of interest with Employers (except with prior
written approval by the Boards of Directors), or unfavorably affect the
performance of Executive’s duties pursuant to this Agreement. In addition and as
applicable, Executive shall be entitled to serve as a member of the boards of
directors/trustees of such other public and/or private companies or
organizations as the Boards of Directors of Employers shall pre-approve in
writing.
(c)    Office of Executive. The office of Executive shall be located at the
Bank’s main office in Atlanta, Georgia, or at such other location within thirty
(30) miles of the main office in Atlanta, Georgia, as Employers may from time to
time designate.


4

--------------------------------------------------------------------------------




(d)    No Other Agreement. Executive shall have no employment contract or other
written or oral agreement concerning employment with any organization, entity or
person other than Employers during the term of his employment under this
Agreement, except for such arrangements as the Boards of Directors of Employers
shall pre-approve in writing.
(e)    Resignation from the Boards of Directors And Other Positions. If
Executive’s employment with Employers is terminated by Employers for any reason,
or if Executive terminates employment with Employers for any reason, then
Executive agrees that he shall, to the extent applicable, tender his resignation
from the Boards of Directors of Employers and from any company affiliated with
Employers for which Executive serves as a director or officer at the time of his
employment termination or resignation. The decision whether to accept such
resignation shall be within the sole discretion of the Boards of Directors of
Employers and any such affiliated company.
4.    Compensation.
(a)    Base Salary. Subject to the provisions of Agreement paragraphs 6 and 7,
Employers shall pay Executive, as compensation for serving as the Executive Vice
President and Chief Financial Officer of Employers, an initial Base Salary of
$330,000 per year (prorated for any partial year); such initial Base Salary, or
any increased Base Salary, shall be payable in substantially equal installments
in accordance with Employers’ normal pay practices, but not less frequently than
monthly. Executive’s Base Salary shall be reviewed and approved at least
annually by Employers’ Boards of Directors or the Joint Compensation Committee
of the Boards of Directors of Employers (the “Compensation Committee”). The
Boards of Directors or the Compensation Committee, if warranted in their sole
discretion, may increase Executive’s Base Salary to reflect Executive’s
performance. The Boards of Directors or the Compensation Committee may not
decrease Executive’s Base Salary unless all base salaries of other senior
executives are decreased proportionately.
(b)    Incentive Compensation. Executive shall be eligible to participate in any
short-term incentive plan (“STIP”) and long-term incentive plan (“LTIP”) (or, in
each case, successor plans or arrangements) as may be established by Employers
for senior executives at levels comparable to those offered to other comparable
senior executives, with award opportunities established for each applicable
performance period by the Boards or the Compensation Committee (respectively,
“Short-Term Incentive Compensation” and “Long-Term Incentive Compensation” and
together “Incentive Compensation”). Threshold, target, superior and maximum
corporate performance levels may be established by the Boards or the
Compensation Committee for each performance period based on earnings growth,
profitability, asset quality and/or other performance metrics as determined by
the Boards or the Compensation Committee and shall be subject to the terms of
the specific plan and award agreement (or other similar documentation). Specific
STIP and LTIP criteria may change from time to time. Entitlement to and payment
of Incentive Compensation is subject to the discretion and approval of the
Boards or the Compensation Committee. Any Short-Term Incentive Compensation
shall be payable, in the discretion of the Boards or the Compensation Committee,
in cash or shares of Holding Company common


5

--------------------------------------------------------------------------------




stock (or a combination thereof) by no later than March 15 of the year following
the calendar year in which the STIP award is earned, in accordance with
Employers’ normal practices for the payment of Short-Term Incentive Compensation
(or otherwise in a manner intended to be exempt from, or to comply with Code
Section 409A). To be entitled to any payment of Short-Term Incentive
Compensation from Employers, Executive must be employed by an Employer on the
last day of the applicable performance period to which the Short-Term Incentive
Compensation relates except as otherwise provided in Agreements paragraph 6 and
7 herein. Any Long-Term Incentive Compensation earned shall be payable, in the
discretion of the Boards or the Compensation Committee, in cash or shares of
Holding Company common stock (or a combination thereof) by no later than March
15 of the year immediately following the end of the applicable performance year
period, in accordance with Employers’ normal practices for the payment of
Long-Term Incentive Compensation (or otherwise in a manner intended to be exempt
from, or comply with, Code Section 409A). To be entitled to any payment of
Long-Term Incentive Compensation from Employers, Executive must be employed by
an Employer on the last day of the applicable performance period to which the
Long-Term Incentive Compensation relates, except as otherwise provided in
Agreements paragraphs 6 and 7 herein and subject to LTIP terms.
(c)    Equity Awards. Executive shall be eligible to participate in any stock
option, restricted stock award, restricted stock unit or other equity incentive
plans offered by Employers at a level comparable to that offered to other senior
executives. Any such equity awards shall be subject to the terms and conditions
of the applicable stock plan and applicable award agreements and further subject
to such terms and conditions as may be established by the Boards or the
Compensation Committee.
(d)    Reimbursement of Expenses. Subject to Agreement paragraph 7(e), Employers
shall pay or reimburse Executive for all reasonable travel and entertainment
expenses incurred by Executive in the performance of his obligations and duties
under this Agreement, as provided in Employers’ policies and procedures, and as
Employers’ Boards of Directors have adopted or may adopt in the future. In the
event of Executive’s termination of employment pursuant to Agreement paragraph 6
or Agreement paragraph 7, Executive shall be entitled to reimbursement of
reasonable unreimbursed expenses incurred by Executive prior to his termination
of employment, subject to the terms of this Agreement paragraph 4(d) and
Agreement paragraph 7(e).
5.    Participation in Benefit and Other Plans.
(a)    Incentive, Savings, Retirement and Other Plans; No Duplicate Benefits.
During the term of Executive’s employment under this Agreement, Executive shall
be entitled to participate in all other incentive, stock option, stock
appreciation right, restricted stock award, restricted stock unit, savings, and
retirement plans, practices, policies, and programs applicable generally to
senior executives of Employers, on a comparable basis as applicable to such
other senior executives, and consistent with Executive’s positions with the
Holding Company and the Bank, in accordance with and subject to the terms of
such plans, practices, policies and programs. Notwithstanding the foregoing,
Executive


6

--------------------------------------------------------------------------------




acknowledges and agrees that, in the event that he is a participant in
Employers’ Change in Control Plan, 2017 Change in Control Plan, Severance Plan
and/or similar plans or arrangements, he shall not be entitled to duplicate
severance and/or change in control benefits under both this Agreement (including
but not limited to benefits pursuant to Agreement paragraph 6 and/or Agreement
paragraph 7) and such other plans and arrangements, and that any severance
and/or change in control benefits he receives under this Agreement shall be in
lieu of comparable benefits under such other plans or arrangements.
(b)    Health and Welfare Benefit Plans. During the term of Executive’s
employment under this Agreement, Executive and/or Executive’s family, as the
case may be, shall be eligible for participation in and shall receive all
benefits under any health and welfare benefit plans, practices, policies and
programs provided by Employers, to the extent applicable generally to senior
executives of Employers and subject to the terms, conditions, and eligibility
requirements therefore as may be prescribed by Employers or set forth in the
terms of such plans, practices, policies and programs from time to time.
(c)    Vacation and Sick Leave. Executive shall be entitled, without loss of
pay, to be voluntarily absent from work or the performance of his work duties
under this Agreement as recited below, all voluntary absences to count as
vacation time, provided that:
(i)    Executive shall be entitled to not less than four (4) weeks of annual
paid vacation or the amount of vacation in accordance with the policies that the
Boards of Directors of Employers periodically establish for senior management
employees of Employers.
(ii)    Executive shall not receive any additional compensation from Employers
on account of his failure to take a vacation, and Executive shall not accumulate
or carryover unused vacation from one fiscal year to the next, except as
authorized by Employers’ Boards of Directors.
(iii)    In addition to paid vacations under this Agreement, Executive shall be
entitled, without loss of pay, to be voluntarily absent from work under this
Agreement for such additional periods of time and for such valid and legitimate
reasons as the Boards of Directors of Employers may in their discretion approve.
It is also provided that the Boards of Directors of Employers may grant to
Executive a leave or leaves of absence, with or without pay, at such time or
times and upon such terms and conditions as the Boards of Directors of Employers
in their discretion determine.
(iv)    Executive shall be further entitled to an annual sick leave benefit as
may be established by the Boards of Directors of Employers.
(v)    In the event of the termination of Executive’s employment pursuant to
Agreement paragraph 6 or Agreement paragraph 7, Executive shall be entitled to
payment of accrued but unused vacation pay if and as determined in accordance
with Employer’s plans and policies, payable on the same terms as earned but
unpaid Base


7

--------------------------------------------------------------------------------




Salary as provided under the relevant provisions of Agreement paragraph 6 or
Agreement paragraph 7, as applicable.
6.    Benefits Payable Upon Termination due to Death or Disability.
(a)    Death Benefits. Executive’s employment under this Agreement shall
terminate automatically upon Executive’s death. If Executive’s employment is
terminated by reason of death, Employers shall pay Executive, or as applicable,
his designated beneficiary or beneficiaries, or to his estate, as the case may
be, any accrued but unpaid Base Salary through the date of termination of
Executive’s employment (payable in accordance with Employers’ normal payroll
practices), and any earned but unpaid Incentive Compensation for any prior
period, pro rata and to the extent earned (payable on the schedule as provided
in Agreement paragraph 4(b) above). Any outstanding equity awards shall be
subject to the terms and conditions of the applicable plan and applicable award
agreement. Executive shall have no right to any other compensation or benefits
(except for vested benefits under any employee benefit plan in accordance with
the terms of the plan and any right to continued health coverage under COBRA or
similar state law) for any period after a termination on account of Executive’s
death.
(b)    Disability Benefits. Following an event of Disability of Executive,
Employers may terminate Executive’s employment. In the event of Executive’s
termination following a Disability, Employers shall pay Executive any accrued
but unpaid Base Salary through the date of termination of Executive’s employment
(payable in accordance with Employers’ normal payroll practices), and any earned
but unpaid Incentive Compensation for any prior period, pro rata and to the
extent earned (payable on the schedule as provided in Agreement paragraph 4(b)
above). In addition, subject to Executive’s compliance with the covenants
contained in Agreement paragraph 9, Employers shall further pay Executive 100%
of Executive’s then current Base Salary at the time of termination of employment
for a period of twelve (12) months (payable in accordance with Employers’ normal
payroll practices, without interest), commencing on the first normal payroll
date that occurs on or after sixty (60) days following the date of termination
of employment. Any outstanding equity awards shall be subject to the terms and
conditions of the applicable plan and applicable award agreement.
(c)    Additional Disability Provisions; Offset. In addition, Employers shall
continue to provide Executive and Executive’s dependents who are qualified
beneficiaries with health insurance coverage as if he were an active employee
for a period not to exceed twelve (12) months until the earlier of the end of
the twelve (12) month period following the date of Executive’s termination of
employment following a Disability or the date on which Executive receives
substantially comparable coverage and benefits under the group health plans of a
subsequent employer. Executive shall pay the entire premium charged for such
coverage based on the COBRA rate for the level of coverage elected. Employers
shall reimburse Executive an amount equal to Employers’ portion of the health
insurance premiums then paid for active employees for the level of coverage
elected by Executive (subject to the provisions of Agreement paragraph 7(e)
herein). Notwithstanding the


8

--------------------------------------------------------------------------------




preceding, any amounts payable under Agreement paragraph 6(b) shall be reduced
by any amounts paid to Executive pursuant to Agreement paragraph 6(c) herein or
under any other disability program or policy of insurance maintained by
Employers.
7.    Payments to Executive Upon Other Termination of Employment. The Boards of
Directors of Employers may terminate Executive’s employment under this Agreement
at any time and for any reason but any termination by Employers other than
Termination for Cause shall not prejudice Executive’s right to compensation or
other benefits under this Agreement. Executive may voluntarily terminate his
employment under this Agreement. The rights and obligations of Employers and
Executive in the event of employment termination (other than in connection with
death or Disability) are set forth in this Agreement paragraph 7 as follows:
(a)    Termination for Cause. Following Executive’s Termination for Cause,
Employers shall pay Executive any accrued but unpaid Base Salary through the
date of termination of Executive’s employment (payable in accordance with
Employers’ normal payroll practices), and any earned but unpaid Incentive
Compensation for any prior period, pro rata and to the extent earned (payable on
the schedule as provided in Agreement paragraph 4(b) above). Any outstanding
equity awards shall be subject to the terms and conditions of the applicable
plan and applicable award agreement. Executive shall have no right to any other
compensation or benefits (except for vested benefits under any employee benefit
plan in accordance with the terms of the plan and any right to continued health
coverage under COBRA or similar state law) for any period after a Termination
for Cause. For purposes of this Agreement, “Termination for Cause,” which shall
be determined by Employers’ Boards of Directors in the reasonable exercise of
their discretion and acting in good faith, is a termination of Executive’s
employment as a result of Executive’s dishonesty; willful misconduct;
incarceration for ten (10) or more days; breach of fiduciary duties; intentional
failure to perform his job duties; willful violation of any law (other than
minor traffic violations or less serious offenses) or a final cease-and-desist
order; the regulatory suspension or removal of Executive as defined in Agreement
paragraph 8; Executive’s failure or refusal to follow instructions of the Boards
of Directors of Employers; or Executive’s material breach of the terms of this
Agreement, which material breach of this Agreement is not cured (to the extent
deemed curable by the Boards) by Executive within 10 calendar days after his
receipt of Employers’ written notice thereof, including, without limitation,
failure by Executive to perform Executive’s duties and responsibilities in the
manner and to the extent required under this Agreement. The termination of
Executive’s employment shall not be a Termination for Cause unless and until
there shall have been delivered to Executive a copy of a resolution duly adopted
in good faith by the affirmative vote of not less than two-thirds of the
membership of Employers’ Boards of Directors (other than Executive, if
applicable) at a meeting of the Boards called and held for such purpose (after
at least fifteen (15) days prior written notice of such meeting and Executive’s
alleged improper conduct is communicated to Executive and Executive (together
with Executive’s counsel) is given an opportunity to be heard before the Boards
of Directors), finding that Executive is guilty of the conduct described as
Termination for Cause and specifying in detail the grounds for its decision, and
further that the specified conduct remains uncured pursuant to the terms hereof
or was not capable of cure. Employers’ Boards of Directors,


9

--------------------------------------------------------------------------------




in their discretion, may place Executive on a paid leave of absence for all or
any portion of the period of time from the delivery of the written notice
described in this Agreement until the effective date of the Termination for
Cause, or the date on which Executive returns to work from such paid leave of
absence.
(b)    Event of Termination Without Change of Control. Upon the occurrence of an
Event of Termination (for clarity, termination other than for death, Disability
or for Cause and other than in connection with a Change of Control as provided
in Agreement paragraph 7(c)), Employers shall pay to Executive, or in the event
of his subsequent death, to his designated beneficiary or beneficiaries, or to
his estate, as the case may be, any accrued but unpaid Base Salary through the
date of termination of Executive’s employment (payable in accordance with
Employers’ normal payroll practices), and any unpaid Incentive Compensation for
any prior period, pro rata and to the extent earned (payable on the schedule as
described in Agreement paragraph 4(b) above). Any outstanding equity awards
shall be subject to the terms and conditions of the applicable plan and
applicable award agreement. In addition, if Executive faithfully and fully
abides by all of the covenants contained in Agreement paragraph 9 and the
release requirements described herein, Employers shall pay to Executive (or in
the event of his death, to his designated beneficiary or beneficiaries or to his
estate, as the case may be) as liquidated damages, in lieu of all other claims,
(i) a severance payment equal to 2.25 times the sum of Executive’s (A) Base
Salary and (B) target bonus under the STIP for the year of termination (the
“Target Bonus”) with such severance payment to be paid in twelve (12) equal
monthly installments (without interest) in accordance with Employers’ normal
payroll practices commencing with the first normal payroll date that occurs on
or after the sixtieth (60th) day of Executive’s termination of employment (such
twelve (12)-month period commencing on the date of termination of employment,
the “Severance Period”), as well as (ii) a pro rata Short-Term Incentive
Compensation bonus and a pro rata Long-Term Incentive Compensation bonus
(without interest), in each case, to the extent earned, for the performance
period during which Executive’s termination of employment occurs, payable on
March 1 of the year following the calendar year in which Executive’s termination
of employment occurs (provided that in no event shall payments under this clause
(ii) result in duplicate payments with respect to unpaid Incentive Compensation
as described in the first sentence of this Agreement paragraph 7(b)). In
addition, Employers shall continue to provide Executive and Executive’s
dependents who are qualified beneficiaries with health insurance coverage as if
he were an active employee for a period not to exceed eighteen (18) months until
the earlier of the end of the eighteen (18) month period following the date of
said Event of Termination or the date on which Executive receives substantially
comparable coverage and benefits under the group health plans of a subsequent
employer. Executive shall pay the entire premium charged for such coverage based
on the COBRA rate for the level of coverage elected. Employers shall reimburse
Executive an amount equal to Employers’ portion of the health insurance premiums
then paid for active employees for the level of coverage elected by Executive
(subject to the provisions of Agreement paragraph 7(e) herein).
In return for the severance payments and benefits described in this Agreement
paragraph 7(b), Executive shall agree to execute a full release and waiver
acceptable to the


10

--------------------------------------------------------------------------------




Holding Company and the Bank (substantially similar to the Release and Waiver
attached hereto as Exhibit “A” and made a part of this Agreement) of all known
or unknown claims or causes of action Executive has, had, or may have against
Employers, their affiliates and all of the officers, employees, directors and
agents of Employers and their affiliates, except that such release shall not
apply to (i) any rights of Executive to indemnification under Employers’
Articles of Incorporation or Bylaws or a written agreement or to directors’ and
officers’ liability insurance coverage of Employers and its affiliates, (ii) any
rights to the severance pay or benefits under this Agreement, (iii) any rights
to vested tax-qualified retirement benefits, (iv) any Protected Rights and
(v) any rights to continued group health coverage under COBRA or applicable
state law. The severance payments and reimbursements described in clause
(i) above shall (to the extent provided herein) commence within the sixty
(60)-day period described above following Executive’s termination of employment
provided Executive has executed the release and the release has become
irrevocable before then. If the sixty (60)-day period described in the
immediately preceding sentence begins in one calendar year and ends in a later
calendar year, the severance payments and reimbursements, if any, shall commence
in the later calendar year even if Executive executes the release and it becomes
irrevocable in the earlier calendar year. If Executive does not execute the
release and the release does not become irrevocable before the sixtieth (60th)
day after Executive’s termination of employment, Executive shall not receive the
severance payments and reimbursements described in this Agreement paragraph
7(b).
Executive acknowledges and agrees that if he is entitled to benefits under
Agreement paragraph 7(b), he shall not be entitled to benefits under Agreement
paragraph 7(c), and, similarly, if he is entitled to benefits under Agreement
paragraph 7(c), he shall not be entitled to benefits under Agreement paragraph
7(b).
(c)    Event of Termination in Connection With a Change of Control. If, during
the term of Executive’s employment under this Agreement and within eighteen
(18) months immediately following a Change of Control or within three (3) months
immediately prior to such Change of Control, Executive’s employment with
Employers under this Agreement is terminated by an Event of Termination (for
clarity, termination other than for death, Disability, Cause or as provided in
Agreement paragraph 7(b)), Employers shall pay to Executive, or in the event of
his subsequent death, to his designated beneficiary or beneficiaries, or to his
estate, as the case may be, any accrued but unpaid Base Salary through the date
of termination of Executive’s employment (payable in accordance with Employers’
normal payroll practices), and any unpaid Incentive Compensation for any prior
period, pro rata and to the extent earned (payable on the schedule as described
in Agreement paragraph 4(b) above). Any outstanding equity awards shall be
subject to the terms and conditions of the applicable plan and applicable award
agreement. In addition, and if Executive faithfully and fully abides by all of
the covenants contained in Agreement paragraph 9 and the release requirements
described herein, Employers shall pay to Executive (or in the event of his
death, to his designated beneficiary or beneficiaries, or to his estate, as the
case may be) as liquidated damages, in lieu of all other claims, (i) a severance
payment equal to 2.25 times the sum of Executive’s (A) Base Salary plus (B)
target bonus under the STIP for the year of termination (that is, Target Bonus),
with such severance payment to be paid in twelve


11

--------------------------------------------------------------------------------




(12) equal monthly installments (without interest) in accordance with Employers’
regular payroll practices commencing with the first normal payroll date that
occurs on or after the sixtieth (60th) date of Executive’s termination of
employment, as well as (ii) a pro rata Short-Term Incentive Compensation bonus
and a pro rata Long-Term Incentive Compensation bonus (without interest), in
each case, to the extent earned, for the performance period during which
Executive’s termination of employment occurs, payable on March 1 of the year
following the calendar year in which Executive’s termination of employment
occurs (provided that in no event shall payments under this clause (ii) result
in duplicate payments with respect to unpaid Incentive Compensation as described
in the first sentence of this Agreement paragraph 7(c)). In addition, Employers
shall continue to provide Executive and Executive’s dependents who are qualified
beneficiaries with health insurance coverage as if he were an active employee
for a period not to exceed eighteen (18) months until the earlier of the end of
the (18) month period following the date of said Event of Termination or the
date on which Executive receives substantially comparable coverage and benefits
under the group health plans of a subsequent employer. Executive shall pay the
entire premium charged for such coverage based on the COBRA rate for the level
of coverage elected. Employers shall reimburse Executive an amount equal to
Employers’ portion of the health insurance premiums then paid for active
employees for the level of coverage elected by Executive (subject to the
provisions of Agreement paragraph 7(e) herein).
In return for the severance payments and benefits described in this Agreement
paragraph 7(c), Executive shall agree to execute a full release and waiver
acceptable to the Holding Company and the Bank (substantially similar to the
Release and Waiver attached hereto as Exhibit “A” and made a part of this
Agreement) of all known or unknown claims or causes of action Executive has,
had, or may have against Employers, their affiliates and all of the officers,
employees, directors and agents of Employers and their affiliates, except that
such release shall not apply to (i) any rights of Executive to indemnification
under Employers’ Articles of Incorporation or By-Laws or written agreement or to
directors’ and officers’ liability insurance coverage of Employers and its
affiliates, (ii) any rights to the severance pay or benefits under this
Agreement, (iii) any rights to vested tax-qualified retirement benefits,
(iv) any Protected Rights, and (v) any rights to continued group health coverage
under COBRA or applicable state law. The severance payments described in clause
(i) above shall commence within the sixty (60)-day period described above
following Executive’s termination of employment provided Executive has executed
the release and the release has become irrevocable before then. If the sixty
(60)-day period described in the immediately preceding sentence begins in one
calendar year and ends in a later calendar year, the severance payments and
reimbursements, if any, shall commence in the later calendar year even if
Executive executes the release and it becomes irrevocable in the earlier
calendar year. If Executive does not execute the release and the release does
not become irrevocable before the sixtieth (60th) day after Executive’s
termination of employment, Executive shall not receive the severance payment
described in this Agreement paragraph 7(c).
(d)    Compliance with Protective Covenants. Notwithstanding anything to the
contrary in this Agreement, in the event Executive fails or ceases to fully
abide by all of the


12

--------------------------------------------------------------------------------




covenants contained in Agreement paragraph 9, or in the event any court of
competent jurisdiction or arbitrator deems any such covenant(s) to be invalid or
unenforceable as the result of a challenge by Executive, then Executive
acknowledges and agrees that such circumstances shall constitute a failure of
consideration and Executive shall not be entitled to any severance payments
and/or benefits pursuant to Agreement paragraphs 7(b) or 7(c). If Executive has
already received any such severance payments or benefits at the time he violates
any such covenant or the covenants are deemed invalid as set forth in the
preceding sentence, Executive acknowledges that Employers shall immediately be
entitled to recover all such gross amounts in full from Executive.
(e)    Limits on Payments. Executive and Employers intend for all payments under
this Agreement to be either outside the scope of Code Section 409A or to comply
with its requirements as to timing of payments. Accordingly, to the extent
applicable, it is the general intention of the parties that this Agreement
shall, to the extent practicable, be operated in accordance with the
requirements of Code Section 409A, as amended, and the regulations and rulings
thereunder, including any applicable transition rules. Without in any way
limiting the foregoing, (i) in the event that Code Section 409A requires that
any special terms, provision or conditions be included in this Agreement, then
such terms, provisions, and conditions shall, to the extent practicable, be
deemed to be made part of this Agreement, and (ii) terms used in this Agreement
shall be construed in accordance with Code Section 409A if and to the extent
required. Employers shall have authority to take action, or refrain from taking
any action, with respect to the payments and benefits under this Agreement that
is reasonably necessary to comply with Code Section 409A. Any payments that
qualify for the “short-term deferral” exception or another exception under Code
Section 409A shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Code Section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation for purposes of applying Code Section 409A.
Notwithstanding anything in this Agreement to the contrary, if any amounts or
benefits payable under this Agreement in the event of Executive’s termination of
employment constitute “nonqualified deferred compensation” within the meaning of
Code Section 409A, payment of such amounts and benefits shall commence when
Executive incurs a “separation from service” within the meaning of Treasury
Regulation 1.409A-1(h), without regard to any of the optional provisions
thereunder, from Employers and any entity that would be considered a single
employer with Employers under Code Section 414(b) or 414(c) (as modified by the
rules under Code Section 409A) (“Separation from Service”). Such payments or
benefits shall be provided in accordance with the timing provisions of this
Agreement by substituting the Agreement’s references to “termination of
employment” or “termination” with Separation from Service. In addition, if at
the time of Executive’s Separation from Service Executive is a “specified
employee” within the meaning of Code Section 409A(a)(2)(B)(i), any amount or
benefits that constitute “nonqualified deferred compensation” within the meaning
of Code Section 409A that becomes payable to Executive on account of Executive’s
Separation from Service shall not be paid until after the earlier of (i) the
first (1st) business day of the seventh (7th) month following Executive’s
Separation from Service, or (ii) the date of Executive’s death (the “409A
Suspension Period”) to the extent required to comply with Code Section 409A.
Within fourteen (14) calendar days


13

--------------------------------------------------------------------------------




after the end of the 409A Suspension Period, Executive shall be paid a cash lump
sum payment equal to any payments (including interest on any such payments, at
an interest rate of not less than the prime interest rate, as published in the
Wall Street Journal, over the period such payment is restricted from being paid
to Executive) and benefits that the Company would otherwise have been required
to provide under this Agreement but for the imposition of the 409A Suspension
Period delayed because of the preceding sentence. Thereafter, Executive shall
receive any remaining payments and benefits due under this Agreement in
accordance with the terms of this Agreement paragraph 7(e) (as if there had not
been any 409A Suspension Period beforehand). To the extent not otherwise
specified in this Agreement, all (A) reimbursements and (B) in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (1) any reimbursement is for expenses incurred during Executive’s lifetime
(or during a shorter period of time specified in this Agreement); (2) the amount
of expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year; (3) the reimbursement of an
eligible expense shall be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (4) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit. In the event that this Agreement shall be deemed not to be
exempt from or to comply with Code Section 409A, then neither Employers, the
Boards, the Committee nor its or their designees or agents shall be liable to
Executive or other persons for actions, decisions or determinations made in good
faith.
If any of the payments or benefits received or to be received by Executive
(including, without limitation, any payment or benefits received in connection
with a Change of Control or Executive’s termination of employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement, or otherwise) (all such payments collectively referred to herein as
the “280G Payments”) constitute “parachute payments” within the meaning of Code
Section 280G and would, but for this subparagraph (e), be subject to the excise
tax imposed under Code Section 4999 (the “Excise Tax”), then prior to making the
280G Payments, a calculation shall be made comparing (i) the net benefit to
Executive of the 280G Payments after payment of the Excise Tax to (ii) the net
benefit to Executive if the 280G Payments are limited to the extent necessary to
avoid being subject to the Excise Tax. Only if the amount calculated under (i)
above is less than the amount under (ii) above shall the 280G Payments be
reduced to the minimum extent necessary to ensure that no portion of the 280G
Payments is subject to the Excise Tax. Any reduction made pursuant to this
subparagraph (e) shall be made in a manner determined by the Accounting Firm (as
defined below) that maximizes Executive’s economic position and is consistent
with the requirements of Code Section 409A. All calculations and determinations
under this subparagraph (e) shall be made by Employers’ regular independent
accounting firm at the expense of Employers or, at the election and expense of
Executive, another nationally recognized independent accounting firm (the
“Accounting Firm”) acceptable to Employers. Employers shall instruct the
Accounting Firm to make all such calculations and determinations in a manner
that is in the best interests of Executive and maximizes Executive’s position.
For purposes of making the calculations and determinations required


14

--------------------------------------------------------------------------------




by this subparagraph (e), the Accounting Firm may rely on reasonable, good faith
assumptions and approximations concerning the application of Code Section 280G
and Code Section 4999. Employers and Executive shall furnish the Accounting Firm
with such information and documents as the Accounting Firm may reasonably
request in order to make its calculations and determinations under this
subparagraph (e). All calculations and determinations by the Accounting Firm
shall be binding upon Employers and Executive. If any payments or benefits are
reduced under this Agreement pursuant to this subparagraph (e), Executive shall
pay all such assessed excise taxes, and any income taxes and additional excise
taxes resulting solely from the payment of such excise taxes.
(f)    Voluntary Termination of Employment. If Executive terminates his
employment without Good Reason, then Employers shall pay to Executive, or in the
event of his subsequent death, to his designated beneficiary or beneficiaries,
or to his estate, as the case may be, any accrued but unpaid Base Salary through
the date of termination of Executive’s employment (payable in accordance with
Employers’ normal payroll practices), and any unpaid Incentive Compensation for
any prior period, pro rata and to the extent earned (payable on the schedule as
described in Agreement paragraph 4(b) above). Any outstanding equity awards
shall be subject to the terms and conditions of the applicable plan and
applicable award agreement.
(g)    Additional Payments After Termination. In the event that Executive’s
employment is terminated under Agreement paragraphs 7(b) or (c), then Employers
shall reimburse Executive an amount equal to the COBRA premium charged Executive
for COBRA health continuation coverage for Executive and his eligible dependents
for so long as Executive and his eligible dependents are entitled to receive
COBRA continuation coverage from Employers under the applicable laws, rules and
regulations governing COBRA. For purposes of this Agreement paragraph 7(g) and
Executive’s right to elect continued coverage under Employers’ group health plan
under COBRA, in the case of a termination of Executive’s employment with
Employers under Agreement paragraphs 7(b) or (c), Executive’s “qualifying event”
(within the meaning of Code Section 4980B(0)(3)) shall be deemed to occur as of
the date that Employers’ obligation to provide continued health coverage as if
he were an active employee under Agreement paragraphs 7(b) or (c) ends. To
receive reimbursement under this Agreement paragraph 7(g), Executive must timely
enroll in COBRA coverage.
8.    Compliance with Recoupment, Ownership and Other Policies or Agreements;
Regulatory Limitations.
(a)    Executive agrees and acknowledges that he is subject to certain
forfeiture and recoupment (or “clawback”) restrictions, including but not
limited to forfeiture and recoupment provisions if Executive, during employment
or following termination of employment, engages in certain specified conduct,
including but not limited to violation of policies of Employers or their
subsidiaries, breach of non-solicitation, noncompetition, confidentiality or
other restrictive covenants, or other conduct by Executive that is determined by
Employers to be detrimental to the business or reputation of Employers or


15

--------------------------------------------------------------------------------




any affiliate. In addition, without limiting the effect of the foregoing, as a
condition to receipt or retention of any benefits under this Agreement,
Employers may, at any time, require that Executive agree to abide by any equity
retention policy, stock ownership guidelines, compensation recovery policy
and/or other policies that may be adopted by the Holding Company or the Bank or
an affiliate thereof, each as in effect from time to time and to the extent
applicable to Executive. In addition, Executive acknowledges that he is subject
to any such compensation recovery, recoupment, forfeiture or other similar
provisions as may apply to Executive under applicable law.
(b)    Without limiting the effect of the foregoing, the following shall apply:
if Executive is suspended and/or temporarily prohibited from participating in
the conduct of the affairs of the Bank by a notice served under Sections 8(e)(3)
or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. § 1818(e)(3) or
(g)(1), the obligations of Employers under this Agreement shall be suspended as
of the date of service of such notice, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, Employers, subject to any bar or
prohibition arising from any applicable law or regulation, shall (i) pay
Executive the compensation withheld while its contract obligations were
suspended and (ii) reinstate in whole or in part any of its obligations which
were suspended; provided, however, that Employers’ obligation to pay or
reinstate as set forth herein shall not exceed one year of compensation or other
obligations, shall be reduced by the amount of any compensation received by
Executive from any source during the period of suspension, and shall be
contingent upon faithful compliance by Executive with the Protective Covenants
in Agreement paragraph 9 throughout such period of suspension. Vested rights of
Executive shall not otherwise be affected.
If Executive is removed and/or permanently prohibited from participating in the
conduct of the affairs of the Bank by an order issued under Section 8(e)(4) or
(g)(l) of the Federal Deposit Insurance Act, 12 U.S.C. § 1818(e)(4) or (g)(1),
all obligations of Employers under this Agreement shall terminate as of the
effective date of the order, but vested rights of the parties hereto shall not
be affected.
9.    Protective Covenants. Executive shall abide by and be bound by the
following Protective Covenants:
(a)    Confidential Information and Trade Secrets. During Executive’s
employment, the parties acknowledge that Employers shall disclose, or have
already disclosed, to Executive for use in Executive’s employment, and Executive
shall be provided access to and otherwise shall make use of, acquire, create, or
add to certain valuable, unique, proprietary, and secret information of
Employers (whether tangible or intangible and whether or not electronically kept
or stored), including financial statements, drawings, designs, manuals, business
plans, processes, procedures, formulas, inventions, pricing policies, customer
and prospect lists and contacts, contracts, sources and identity of vendors and
contractors, financial information of customers of Employers, and other
proprietary documents, materials, or information indigenous to Employers,
relating to their businesses and activities, or the manner in which Employers do
business, which is valuable to Employers


16

--------------------------------------------------------------------------------




in conducting their business because the information is kept confidential and is
not generally known to Employers’ competitors or to the general public
(“Confidential Information”). Confidential Information does not include
information generally known or easily obtained from public sources or public
records, unless Executive causes the Confidential Information to become
generally known or easily obtained from public sources or public records.
To the extent that the Confidential Information rises to the level of a trade
secret under applicable law, then Executive shall, during Executive’s employment
and for so long as the Confidential Information remains a trade secret under
applicable law (or for the maximum period of time otherwise allowed by
applicable law) (i) protect and maintain the confidentiality of such trade
secrets and (ii) refrain from disclosing, copying, or using any such trade
secrets, without Employers’ prior written consent, except as necessary in
Executive’s performance of Executive’s duties while employed with Employers.
To the extent that the Confidential Information defined above does not rise to
the level of a trade secret under applicable law, Executive shall, during
Executive’s employment and for a period of two years following any voluntary or
involuntary termination of employment (whether by Employers or Executive), (i)
protect and maintain the confidentiality of the Confidential Information and
(ii) refrain from disclosing, copying, or using any Confidential Information
without Employers’ prior written consent, except as necessary in Executive’s
performance of Executive’s duties while employed with Employers.
(b)    Return of Property of Employers. Upon any voluntary or involuntary
termination of Executive’s employment (or at any time upon request of
Employers), Executive agrees to immediately return to Employers all property of
Employers (including, without limitation, all documents, electronic files,
records, computer disks or other tangible or intangible things that may or may
not relate to or otherwise comprise Confidential Information or trade secrets,
as defined by applicable law) that Executive created, used, possessed or
maintained while working for Employers from whatever source and whenever
created, including all reproductions or excerpts thereof. This provision does
not apply to purely personal documents of Executive, but it does apply to
business calendars, customer lists, contact information, computer programs,
disks and their contents and like information that may contain some personal
matters of Executive. Executive acknowledges that title to all such property is
vested in Employers.
(c)    Non-Diversion of Business Opportunity. During Executive’s employment with
Employers and consistent with Executive’s duties and fiduciary obligations to
Employers, Executive shall (i) disclose to Employers any business opportunity
that comes to Executive’s attention during Executive’s employment with Employers
and that relates to the business of Employers or otherwise arises as a result of
Executive’s employment with Employers and (ii) not take advantage of or
otherwise divert any such opportunity for Executive’s own benefit or that of any
other person or entity without prior written consent of Employers.


17

--------------------------------------------------------------------------------




(d)    Non-Solicitation of Customers. During Executive’s employment and for a
period of twelve (12) months following any employment termination, Executive
agrees not to, directly or indirectly, contact, solicit, divert, appropriate, or
call upon, with the intent of doing business with, the customers or clients of
Employers with whom Executive has had material contact (as such term is defined
by Georgia’s Restrictive Covenants Act) during the last year of Executive’s
employment with Employers, including prospects of Employers with whom Executive
had such contact during said last year of Executive’s employment, if the purpose
of such activity is either (i) to solicit such customers or clients or
prospective customers or clients for a Competitive Business as herein defined
(including, without limitation, any Competitive Business started by Executive)
or (ii) to otherwise encourage any such customer or client to discontinue,
reduce, or adversely alter the amount of its business with Employers. Executive
acknowledges that, due to Executive’s relationship with Employers, Executive
shall develop, or has developed, special contacts and relationships with
Employers’ clients and prospects, and that it would be unfair and harmful to
Employers if Executive took advantage of these relationships.
A “Competitive Business”, as defined in this Agreement, is an enterprise that is
in the business of offering banking products and/or services, which services
and/or products are similar or substantially identical to those offered by
Employers during Executive’s employment with Employers.
(e)    Non-Piracy of Employees. During Executive’s employment and for a period
of twelve (12) months following any termination, Executive covenants and agrees
that Executive shall not, within the Territory, directly or indirectly:
(i) solicit, recruit, or hire (or attempt to solicit, recruit, or hire) or
otherwise assist anyone in soliciting, recruiting, or hiring, any employee or
independent contractor (which shall not include non-exclusive outside vendors)
of Employers who performed work for Employers within the last six (6) months of
Executive’s employment with Employers or who was otherwise engaged or employed
with Employers at the time of said termination of employment of Executive or
(ii) otherwise encourage, solicit, or support any such employees or independent
contractors to leave their employment or engagement with Employers, in either
case until such employee or contractor has been terminated or separated from
Employers for at least twelve (12) months.
(f)    Non-Compete. During Executive’s employment and for a period of twelve
(12) months following any employment termination, Executive agrees not to,
directly or indirectly, compete with Employers, as an officer, director, member,
principal, partner, shareholder (other than a shareholder in a company that is
publicly traded and so long as such ownership is less than five percent (5%)),
owner, manager, supervisor, administrator, employee, consultant, or independent
contractor, by working in the Territory (as defined herein) for or as a
“Competitive Business” (as defined above) in the Territory (as defined herein),
in a capacity identical or substantially similar to the capacity in which
Executive served at Employers. The “Territory” shall be defined as (i) the
following counties in the State of Georgia: Barrow; Bartow; Butts; Carroll;
Cherokee; Clayton; Cobb; Coweta; Dawson; DeKalb; Douglas; Fayette; Forsyth;
Fulton; Gwinnett; Haralson; Heard; Henry;


18

--------------------------------------------------------------------------------




Jasper; Lamar; Meriwether; Newton; Paulding; Pickens; Pike; Rockdale; Spalding;
and Walton, as well as (ii) the area within the city limits of Chattanooga,
Tennessee, Knoxville, Tennessee and Charlotte, North Carolina as well as (iii)
each county within which Chattanooga, Tennessee, Knoxville, Tennessee and
Charlotte, North Carolina are located, as well as (iv) the counties (including
those in adjacent states, if any) that are immediately contiguous to the
counties referenced in subpart (iii), as well as (v) any counties of any state
in which Employers, at the time of termination of Executive’s employment, are
operating or providing services, or in which Employers have plans to solicit or
engage in business, which plans are known to Executive during the term of
Executive’s employment; provided, however, that the Territory described herein
is a good faith estimate of the geographic area that is now applicable or that
may be applicable at the termination of Executive’s employment as the areas in
which Employers do or shall do business during the term of Executive’s
employment, and Employers and Executive agree that this non-compete covenant
shall ultimately be construed to cover only so much of such estimate as relates
to the geographic areas in which Employers do business within the two-year
period preceding termination of Executive’s employment.
(g)    Acknowledgment. It is understood and agreed by Executive that the parties
have attempted to limit his right to compete only to the extent necessary to
protect Employers from unfair competition and that the terms and provisions of
this Agreement paragraph 9 are not intended to restrict Executive in the
exercise of his skills or the use of knowledge or information that does not rise
to the level of a trade secret under applicable law or Confidential Information
of Employers (to which trade secrets and Confidential Information Executive has
had and/or shall have access and has made and/or shall make use of during
employment with Employers). Therefore, in addition to any other remedies,
Executive agrees that any violation of the covenants in this Agreement paragraph
9 shall result in the immediate forfeiture of any remaining payment that
otherwise is or may become due under this Agreement if applicable. Executive
further agrees that should he breach any of the covenants contained in Agreement
paragraph 9 of this Agreement, no further amounts shall be paid to Executive
pursuant hereto and Executive shall repay to Employers any amounts previously
received by Executive hereunder that are attributable to that portion of the
payments paid for the period during which Executive was in breach of any of the
covenants. Employers and Executive agree that all remedies available to
Employers or Executive, as applicable, shall be cumulative.
(h)    Protected Rights. Notwithstanding anything in this Agreement to the
contrary, (i) nothing in this Agreement, including but not limited to the
release, or other agreement prohibits Executive from reporting possible
violations of law or regulation to any governmental agency or entity, including
but not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress and any agency Inspector General (the “Government
Agencies”), or communicating with Government Agencies or otherwise participating
in any investigation or proceedings that may be conducted by Government
Agencies, including providing documents or other information; (ii) Executive
does not need the prior authorization of Employers to take any action described
in (i), and Executive is not required to notify Employers that he has taken any
action described in (i); and (iii) neither


19

--------------------------------------------------------------------------------




this Agreement nor the release limits Executive’s right to receive an award for
providing information relating to a possible securities law violation to the
Securities and Exchange Commission. Further, notwithstanding the foregoing,
Executive shall not be held criminally or civilly liable under any federal,
state or local trade secret law for the disclosure of a trade secret that (x) is
made (A) in confidence to a federal, state or local official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation or law; or (y) is made in a compliant or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, an individual suing an employer for retaliation based
on the reporting of a suspected violation of law may disclose a trade secret to
his attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.
The rights described in this subparagraph (h) are referred to in this Agreement
as the “Protected Rights.”
It is acknowledged that the purpose of these covenants and promises is (and that
they are necessary) to protect Employers’ legitimate business interests, to
protect Employers’ investment in the overall development of its business and the
good will of its customers, and to protect and retain (and to prevent Executive
from unfairly and to the detriment of Employers utilizing or taking advantage
of) such business trade secrets and Confidential Information of Employers and
those substantial contacts and relationships (including those with customers and
employees of Employers) which Executive established due to his employment with
Employers.
This Agreement is not intended to preclude Executive’s opportunity to engage in
or otherwise pursue occupations in any unrelated or non-competitive field of
endeavor, or to engage in or otherwise pursue directly competitive endeavors so
long as they meet the requirements of this Agreement. Executive represents that
his experience and abilities are such that existence or enforcement of these
covenants and promises shall not prevent Executive from earning or pursuing an
adequate livelihood and shall not cause an undue burden to Executive or his
family.
Executive acknowledges that these covenants and promises (and their respective
time, geographic, and/or activity limitations) are reasonable and that said
limitations are no greater than necessary to protect said legitimate business
interests in light of Executive’s position with Employers and Employers’
business, and Executive agrees to strictly abide by the terms hereof. If any
provision of this Agreement is ruled invalid or unenforceable by a court of
competent jurisdiction because of a conflict between the provision and any
applicable law or public policy, the provision shall be redrawn to make the
provision consistent with, and valid and enforceable under, the law or public
policy.
10.    Source of Payments. All payments provided in Agreement paragraphs 4, 6,
and 7 shall be paid in cash (including, if applicable, by direct deposit through
the Employers’ payroll procedures) from the general funds of Employers, or their
successors in interest, as provided herein (except to the extent otherwise
provided in the Agreement with respect to the grant and/or settlement of equity
awards payable in shares of Holding Company common stock); and no special or
separate fund shall be established by Employers, and no other segregation of
assets shall be made to assure


20

--------------------------------------------------------------------------------




payment. Executive shall have no right, title, or interest in or to any
investments which Employers may make to meet its payment obligations.
11.    Injunctive Relief/Arbitration. Employers or Executive shall have the
right to apply to any court of competent jurisdiction sitting within the State
of Georgia for injunctive relief with respect to the enforcement of the
covenants and agreements set forth in Agreement paragraph 9. For purposes of the
preceding sentence, Employers and Executive agree to, and waive any objection
to, personal jurisdiction in any state or federal court sitting in Georgia, and
further agree that such courts shall be the sole and exclusive venue for any
such court actions. This remedy shall be in addition to, and not in limitation
of, any other rights or remedies to which Employers or Executive are or may be
entitled at law or in equity respecting this Agreement. All other disputes or
claims for relief arising from or related to this Agreement, Executive’s
employment with Employers, or the termination of Executive’s employment with
Employers, or as to arbitrability shall be brought and resolved in binding
arbitration before the American Arbitration Association. The arbitration shall
be conducted under the AAA National Rules for the Resolution of Employment
Disputes. Employers and Executive agree that the arbitration shall be conducted
in Atlanta, Georgia, and that Georgia law shall govern all issues, including but
not limited to enforcement or enforceability of restrictive covenants. Judgment
upon any award rendered by the arbitrator may be challenged or entered only in
the Superior Court of Fulton County, Georgia, or in the U.S. District Court for
the Northern District of Georgia (Atlanta Division).
12.    Attorneys’ Fees. In the event any party hereto is required to engage in
legal action, whether before a court of competent jurisdiction or before the
American Arbitration Association, against any other party hereto, either as
plaintiff or defendant, in order to enforce or defend any of its or his rights
under this Agreement, and such action results in a final judgment in favor of
one or more parties, then the party or parties against whom said final judgment
is obtained shall reimburse the prevailing party or parties for all legal fees
and expenses incurred by the prevailing party or parties in asserting or
defending its or his rights hereunder. Furthermore, if following a Change of
Control Executive must bring a claim to enforce Executive’s rights, and such
claim results in payments to Executive, then whether or not reduced to a final
judgment, Executive shall be reimbursed for reasonable legal fees incurred. Any
such reimbursements shall be made in accordance with Agreement paragraph 7(e).
13.    No Duty to Mitigate. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any provisions of this Agreement and, except as
provided in Agreement paragraph 8 (and Agreement paragraphs 6(c), 7(b) and 7(c)
regarding health insurance coverage), such amounts shall not be reduced
regardless of whether Executive obtains other employment.
14.    Tax Matters. Executive acknowledges that Employers shall deduct from any
compensation payable to Executive or payable on his behalf under this Agreement
all applicable federal, state, and local income and employment taxes and other
taxes and withholdings required by law. Executive acknowledges that Employers
have made no representation or warranty regarding the tax consequences
associated with the benefits described under this Agreement, that Executive
agrees to pay any federal, state, and local taxes for which he may be personally
liable as a result of


21

--------------------------------------------------------------------------------




the benefits conveyed under this Agreement, and that Employers have no
obligation to achieve any certain tax result for Executive.
15.    Effect of Prior Agreements. This Agreement constitutes the entire
agreement between the parties concerning the subject matter of this Agreement.
No oral statements or prior written material not specifically incorporated in
this Agreement shall be of any force and effect, and no changes in or additions
to this Agreement shall be recognized, unless incorporated in this Agreement by
written amendment, such amendment to become effective on the date stipulated in
it. Executive acknowledges and represents that, in executing this Agreement, he
did not rely, and has not relied, on any communications, promises, statements,
inducements, or representation(s), oral or written, by Employers or any of its
officers, directors, attorneys, agents, or representatives, except as expressly
contained in this Agreement. This Agreement supersedes any prior employment
agreement and any contemporaneous oral agreement or understanding by or between
Employers and Executive, including but not limited to the Offer Letter, which
shall be of no force or effect as of the Effective Date of this Agreement, and
Executive acknowledges and agrees that he shall have no further rights under the
Offer Letter as of the Effective Date of this Agreement.
16.    General Provisions.
(a)    Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by Executive, his beneficiaries or legal
representatives, without the prior written consent of Employers; provided,
however, that nothing in this Agreement paragraph 16(a) shall preclude
(i) Executive from designating a beneficiary to receive any benefits payable
hereunder upon his death, or (ii) the executors, administrators, or other legal
representatives of Executive or his estate from assigning any rights hereunder
to the person or persons entitled thereto. Employers may assign this Agreement
without the consent of Executive.
(b)    No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation, or to
execution, attachment, levy, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.
(c)    Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, Employers and Executive and their respective heirs, successors,
assigns, and legal representatives.
(d)    No Bar. Executive acknowledges and agrees that the existence of any claim
or cause of action against Employers shall not constitute a defense to the
enforcement by Employers of Executive’s covenants, obligations, or undertakings
in this Agreement.
(e)    No Conflicting Obligations. Executive hereby acknowledges and represents
that his execution of this Agreement and performance of employment-related
obligations and duties for Employers shall not cause any breach, default, or
violation of any other


22

--------------------------------------------------------------------------------




employment, nondisclosure, confidentiality, non-competition, or other agreement
to which Executive may be a party or otherwise bound.
Moreover, Executive hereby agrees that he shall not use in the performance of
such employment-related obligations and duties for Employers or otherwise
disclose to Employers any trade secrets or confidential information of any
person or entity (including any former employer) if and to the extent that such
use or disclosure may cause a breach or violation of any obligation or duty owed
to such employer, person, or entity under any agreement or applicable law.
17.    Modification and Waiver.
(a)    Amendment of Agreement. Subject to Agreement paragraph 18 below, this
Agreement may not be modified or amended except by an instrument in writing,
signed by the parties hereto, and which specifically refers to this Agreement.
(b)    Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
18.    Severability. If for any reason any provision of this Agreement is held
invalid, the parties agree that the court or arbitrator shall modify the
provision(s) (or subpart(s) thereof) to make the provision(s) (or subpart(s)
thereof) and this Agreement valid and enforceable to the fullest extent
permitted by applicable law. Any invalid provision shall not affect any other
provision of this Agreement not held invalid, and each such other provision
shall to the full extent consistent with law continue in full force and effect.
If any provision of this Agreement shall be held invalid in part, such
invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Agreement, shall to the full extent consistent with law continue in full
force and effect.
19.    Headings. The headings of the Agreement paragraphs are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
20.    Governing Law; Venue. This Agreement has been executed and delivered in
the State of Georgia, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of the State of Georgia. Employers and
Executive further agree to, and waive any objection to, personal jurisdiction in
any state or federal court sitting in Georgia, and further agree that such
courts shall be the sole and exclusive venue for any court actions.


23

--------------------------------------------------------------------------------




21.    Rights of Third Parties. Nothing herein expressed or implied is intended
to or shall be construed to confer upon or give to any person, firm or other
entity, other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.
22.    Non-Disparagement. During the Employment Term, and thereafter, Executive
shall not make any disparaging remarks, or any remarks that could reasonably be
construed as disparaging, regarding Employers, their subsidiaries, or the
officers, directors, employees, stockholders, representatives or agents of the
foregoing. Employers shall, except to the extent otherwise required by
applicable laws, rules or regulations or as appropriate in the exercise of the
Boards’ fiduciary duties (as determined by the Boards with advice of counsel),
exercise reasonable efforts to cause the following individuals to refrain from
making any disparaging statements, orally or in writing, regarding Executive
from and after the termination of the Employment Term: Employers’ executive
officers and members of the Boards.
23.    Notices. All notices, requests, demands, and other communications
provided for by this Agreement shall be in writing and shall be sufficiently
given if and when mailed in the United States by registered or certified mail,
or personally delivered, to the party entitled thereto at the address stated
below or to such changed address as the addressee may have given by a similar
notice:
To Employers:
Chairman
Board of Directors
Atlantic Capital Bank
3280 Peachtree Road
Suite 1600
Atlanta, Georgia 30326
Copied to
Employers’ counsel:
Steven S. Dunlevie, Esq.
Womble Bond Dickinson (US) LLP
271 17th Street, N.W.
Suite 2400
Atlanta, Georgia 30363
To Executive:
Patrick T. Oakes
3136 West Addison Drive
Alpharetta, Georgia 30022

Any notice to Employers is ineffective if not also sufficiently given to its
counsel.
24.    No Limitation of Rights. Nothing in this Agreement shall limit or
prejudice any rights of Employers under any other laws.
25.    Counterparts. This Agreement may be signed in any number of counterparts,
including via facsimile transmission, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
26.    Certain Interpretative Matters. No provision of this Agreement will be
interpreted in favor of, or against, any of the parties hereto by reason of the
extent to which any such party or his or its counsel participated in the
drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof or thereof.


24

--------------------------------------------------------------------------------




[Signatures on next page]






25

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Holding Company and the Bank have caused this Agreement
to be executed and their seals to be affixed hereunto by their duly authorized
officers, and Executive has signed this Agreement, as of the date set forth
above to be effective as of the Effective Date set forth above.
ATTEST:                    ATLANTIC CAPITAL BANCSHARES, INC.


/s/ Brenda Bedsole            By:    /s/ Douglas L. Williams
(Assistant) Secretary                Name:    Douglas L. Williams
Title:    Chief Executive Officer
(CORPORATE SEAL)
        


ATTEST:                    ATLANTIC CAPITAL BANK


/s/ Brenda Bedsole            By:    /s/ Douglas L. Williams
(Assistant) Secretary                Name:    Douglas L. Williams
Title:    Chief Executive Officer
(BANK SEAL)




/s/ Jennifer Boyd                /s/ Patrick Oakes
Witness                    PATRICK T. OAKES








26

--------------------------------------------------------------------------------






EXHIBIT A
RELEASE
In exchange for certain termination payments, benefits and promises set forth in
that certain Employment Agreement by and among Atlantic Capital Bank, N.A.,
Atlantic Capital Bancshares, Inc. and Patrick T. Oakes (the “Executive”), dated
December 21, 2017 (the “Employment Agreement”), certain of which Executive would
not otherwise be entitled, Executive, knowingly and voluntarily releases
Atlantic Capital Bancshares, Inc. and Atlantic Capital Bank, N.A., their
respective subsidiaries, affiliates or related corporations, together with their
officers, directors, agents, employees and representatives (collectively, the
“Employer”), of and from any and all claims, demands, obligations, liabilities
and causes of action, of whatsoever kind in law or equity, whether known or
unknown, which Executive has, may have or ever had against Employer based upon
any acts, omissions or events occurring on or before the date of the execution
of this Release, including but not limited to claims in common law, whether in
contract or in tort, or in equity, including claims of equitable or promissory
estoppel, and causes of action under the Age Discrimination in Employment Act,
29 U.S.C. Sections 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. Sections 2000e et seq., the Employee Retirement Income Security Act, 29
U.S.C. Sections 1001 et seq., the Americans with Disabilities Act, 29 U.S.C.
Section 12101 et seq., and all other federal, state or local laws, ordinances or
regulations, for any losses, injuries or damages (including compensatory or
punitive damages), attorney’s fees and costs arising out of employment or
termination from employment with Employer. Notwithstanding the foregoing,
Executive does not waive or release Employer from any claims, demands,
obligations, liabilities or causes of action that may hereafter arise as the
result of the breach by Employer of its obligations under the Employment
Agreement.
Executive acknowledges that he received this Release on the date of termination.
Executive acknowledges that he has had a period of twenty-one (21) days from the
date of receipt of this Release to consider it. Executive acknowledges that he
has been given the opportunity to consult an attorney prior to executing this
Release. This Release shall not become effective or enforceable until seven (7)
days following its execution by Executive. Prior to the expiration of the seven
(7) day period, Executive may revoke Executive’s consent to this Release.
Executive acknowledges by executing this Release that Executive has returned to
Employer all Employer property in Executive’s possession.
Executive acknowledges that the discussions and negotiations relating to
Executive’s termination, the Employment Agreement and this Release are
confidential and, unless otherwise required by law or for the purposes of
enforcing this Release or when needed to consult with Executive’s immediate
family or tax or legal advisors, neither Executive nor Executive’s agents shall
divulge, publish or publicize any such confidential information to any third
parties or the media, or to any current or former employee, customer or client
of Employer or its businesses or any of its affiliates.
Notwithstanding anything in this Release to the contrary, (a) nothing in this
Release, the Employment Agreement or other agreement prohibits Executive from
reporting possible violations





--------------------------------------------------------------------------------





of law or regulation to any governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress and any agency Inspector General (the “Government Agencies”), or
communicating with Government Agencies or otherwise participating in any
investigation or proceedings that may be conducted by Government Agencies,
including providing documents or other information; (b) Executive does not need
the prior authorization of Employer to take any action described in (a), and
Executive is not required to notify Employer that he has taken any action
described in (a); and (c) neither this Release nor the Employment Agreement
limits Executive’s right to receive an award for providing information relating
to a possible securities law violation to the Securities and Exchange
Commission. Further, notwithstanding the foregoing, Executive shall not be held
criminally or civilly liable under any federal, state or local trade secret law
for the disclosure of a trade secret that (x) is made (i) in confidence to a
federal, state or local official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation or law; or (y) is made in a compliant or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.
EXECUTIVE ACKNOWLEDGES HE FULLY UNDERSTANDS THE CONTENTS OF THIS RELEASE AND
EXECUTES IT FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.




Signed:                             Date:                
Executive







